209 Wis. 2d 278 (1997)
562 N.W.2d 152
STATE of Wisconsin, Plaintiff-Respondent-Petitioner,
v.
WISCONSIN CENTRAL TRANSPORTATION CORPORATION, Defendant,
WISCONSIN CENTRAL LTD., and Fox Valley & Western Ltd., Defendants-Third Party Plaintiffs-Appellants,
v.
James E. DOYLE, Attorney General of the State of Wisconsin and State of Wisconsin Department of Justice, Third Party Defendants.
No. 95-0070.
Supreme Court of Wisconsin.
Oral argument March 4, 1997.
Decided May 2, 1997.
*279 For the plaintiff-respondent-petitioner the cause was argued by Thomas L. Dosch, assistant attorney general, with whom on the briefs Susan K. Ullman, assistant attorney general, and James E. Doyle, attorney general.
For the defendants-third party plaintiffs-appellants there was a brief by Jon P. Axelrod, Joseph A. Ranney and DeWitt Ross & Stevens, S.C., Madison and Janet Gilbert, general counsel and Wisconsin Central Ltd. And Fox Valley & Western Ltd., Rosemont, IL and oral argument by Jon P. Axelrod.
Amicus curiae brief was filed by Patrick J. Nugent, and Canadian Pacific Legal Services, Minneapolis, MN for the Sool Line Railroad Company.
Amicus curiae brief was filed by Patrick K. Stevens and WI Manufacturer and Commerce, Madison and Richard M. Esenberg and Foley & Lardner, Milwaukee for the Wisconsin Manufacturers and Commerce.
Amicus curiae brief was filed by Marilyn Townsend, Madison for the United Transportation Union.
¶ 1. PER CURIAM.
The court is equally divided on whether to affirm or reverse the decision of *280 the court of appeals. Justice Donald W. Steinmetz, Justice Jon P. Wilcox and Justice Janine P. Geske would affirm; Chief Justice Shirley S. Abrahamson, Justice Ann Walsh Bradley and Justice N. Patrick Crooks would reverse. Justice William A. Bablitch withdrew from participation.
¶ 2. Accordingly, the decision of the court of appeals is affirmed.